United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERIVCE, OPP POST OFFICE,
Opp, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1563
Issued: April 9, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 28, 2020 appellant, through counsel, filed a timely appeal from a June 10, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the June 10, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedures provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly determined that appellant forfeited her right to
compensation for the period November 26, 2016 to February 26, 2018, pursuant 5 U.S.C.
§ 8106(b)(2) of FECA, because she knowingly failed to report her employment activities and
earnings.
FACTUAL HISTORY
On August 26, 2016 appellant, then a 64-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that on August 25, 2016 she injured her left knee when she
slipped and fell on “some rocks” while in the performance of duty. She stopped work on
August 25, 2016. OWCP accepted the claim for a closed nondisplaced fracture of the right tibia,
a tear of the medial meniscus of the right knee, and a left knee contusion. It paid appellant wageloss compensation on the supplemental rolls beginning October 10, 2016 and on the periodic rolls
beginning November 8, 2016.
On February 10, 2017, February 26 and April 5, 2018 appellant signed EN1032 forms,
which contained language advising her of what type of employment activities, earnings, and
volunteer activities she was required to report for each 15-month period prior to the time she signed
each form. The EN1032 forms instructed her to report all employment for which she received a
salary, wages, income, sales commissions, piecework, or payment of any kind. Appellant was
directed to report all self-employment or involvement in business enterprises, including (but not
limited to) farming, sales work, operating a business, and providing services in exchange for
money, goods, or other services. The forms contained certification clauses informing her of the
consequences of not accurately reporting her employment activities, such as being subjected to
criminal penalties and losing the right to receive workers’ compensation.
On a Form EN1032, signed February 10, 2017, appellant indicated that, during the past 15
months, she had worked for the employing establishment from November 25, 2015 to
August 25, 2016. She also advised that she was self-employed working for PNJ Formals hemming
dresses. Appellant specified that she earned $8.00 per hour and had earned $2,126.00 in 2016.
In a Form EN1032 signed February 26, 2018, appellant responded with an “X” to the
questions of whether she had worked for an employer or had been self-employed during the past
15 months. She answered “Yes” that she had been unemployed for all periods during the past 15
months.
On March 6, 2018 counsel asked OWCP why the Office of the Inspector General (OIG)
had contacted appellant and why OWCP had sent the OIG a copy of her Form EN1032.
OWCP, on March 22, 2018, advised appellant that she had not adequately responded to the
questions posed about her employment or self-employment on her February 2018 Form EN1032.
It reminded her of the penalties for providing false or fraudulent statements.
In a Form EN1032 signed April 5, 2018, appellant indicated that she had been selfemployed from “February through April” at Joy2Sew. She advised that it was contract work

2

performed for her by her children, that the pay depended on the job, and that the work involved
alterations and sewing.
In a February 28, 2019 Form EN1032, appellant indicated that she had worked for PNJ
Formals from January 2018 to May 2019 and had earned $3,610.00. She also was self-employed
with Joy2Sew performing alterations from January to May 2018. Appellant indicated that she had
earned $1,200.00.
The employing establishment’s OIG’s office provided OWCP with an April 29, 2020
report of investigation covering the period April 13, 2018 to April 29, 2020. It advised that an
OIG investigation confirmed that she had performed sewing and alteration services. The OIG
related that, after stopping work due to her employment injury, appellant had opened Joy2Sew
performing alterations for two clothing businesses. It began investigating her in March 2018,
noting that Facebook posts dated March 2, 2017 to January 24, 2018 verified her affiliation with
Joy2Sew. On July 12, 2018 two agents with the OIG posed as customers. Appellant told them
that she was trying to buy the building she currently rented and had painted the entire inside of the
building without help in 24 hours. She advised that she could sit and stand as needed working as
a seamstress, and noted that she could not lift 100 pounds or sit continuously since her injury as
required in her work for the employing establishment. Appellant related that she rented and sold
dresses for $75.00 to $100.00. On September 12, 2018 the OIG agents picked up the altered dress
and paid her $60.00 in cash for the alterations. Appellant told the agents that, during prom season
the previous year, she had “altered 52 dresses in one week and altered 35 dresses the week prior,
which contradicts her 2018 Form EN1032.”
The OIG noted that on March 25, 2019 it had issued subpoenas for the earnings records
from P&J Formal Country, Elan Formalwear, and Joy2Sew. Elan Formalwear indicated that
appellant only left business cards at the store. P&J Formal Country indicated that she kept her
own employment records. On July 31, 2019 OIG agents interviewed appellant and showed her a
copy of her 2017 Internal Revenue Service (IRS) Form 1099-MISC, indicating that she had earned
$4,115.00. Appellant advised that her children did the work and put the money in her account.
She related that she began doing alterations again in September 2018. The OIG informed her that
an agent had a dress altered from her in July 2018. It noted that she had not provided the agent
with an invoice.
The OIG submitted a Facebook page from Joy2Sew advising clients to contact appellant
for their sewing needs. It also submitted a ledger from Joy2Sew, documenting earnings from
January 22 through May 27, 2016 of $2,126.00. Entries from a 2017 ledger indicated that
Joy2Sew had earnings of $4,115.00 for work performed January 20 through May 26, 2017. An
IRS 1099-MISC form from 2017 also showed earnings of $4,115.00. Entries from a 2018 ledger
revealed earnings of over $4,000.00 from January 19 to October 19, 2018.4 An IRS 1099-MISC
form from 2018 demonstrated income of $3,610.00.
The OIG’s office also submitted a copy of the memorandum of interview on July 31, 2019
between appellant and agents which the OIG summarized in its report.
4

The total amount listed on the handwritten ledger is difficult to read.

3

By decision dated June 10, 2020, OWCP found that appellant had forfeited her entitlement
to compensation from November 26, 2016 to February 26, 2018 under 5 U.S.C. § 8106(b) as she
knowingly failed to report earnings from employment. It found that she had not correctly
completed a Form EN1032 signed February 26, 2018. OWCP thus determined that appellant was
not eligible for compensation for the 15 months prior to the date she signed the February 26, 2018
Form EN1032, November 26, 2016 to February 26, 2018.5
LEGAL PRECEDENT
Section 8106(b) of FECA provides that an employee who “fails to make an affidavit or
report when required or knowingly omits or understates any part of his earnings, forfeits his right
to compensation with respect to any period for which the affidavit or report was required.”6
An employee, however, can only be subjected to the forfeiture provision of 5 U.S.C. § 8106
if he or she knowingly failed to report employment or earnings. It is not enough to merely establish
that there were unreported earnings. The Board has recognized that forfeiture is a penalty, and, as
a penalty provision, it must be narrowly construed.7 The term knowingly is defined within
OWCP’s regulations as with knowledge, consciously, willfully, or intentionally.8
OWCP regulations define earnings from employment or self-employment as: (1) gross
earnings or wages before any deductions and includes the value of subsistence, quarters,
reimbursed expenses, and any offer goods or services received in kind as remuneration; or (2) a
reasonable estimate of the cost to have someone else perform the duties of an individual who
accepts no remuneration.9 Neither lack of profits nor the characterization of the duties as a hobby
removes an unremunerated individual’s responsibility to report the estimated cost to have someone
else perform his or her duties.10
ANALYSIS
The Board finds that OWCP properly determined that appellant forfeited her right to
compensation for the period November 26, 2016 to February 26, 2018, pursuant to 5 U.S.C.
§ 8106(b)(2) of FECA, because she knowingly failed to report her employment activities and
earnings.
The EN1032 forms sent by OWCP to appellant advised her of her responsibility to
complete the forms and provide all relevant information concerning her employment status and
5

OWCP also issued preliminary determination of overpayment based on the forfeiture finding; however, the
overpayment has not been finalized.
6

5 U.S.C. § 8106(b).

7

P.H., Docket No. 17-1362 (issued March 13, 2018).

8

20 C.F.R. § 10.5(n); R.A., Docket No. 18-0406 (issued January 28, 2019).

9

Id. at § 10.5(g).

10

Id.

4

earnings during the 15-month period covered by the forms. The forms she signed indicated that
she must report all self-employment or involvement in business enterprises. This included such
activities as overseeing a business of any kind, including involvement in any enterprise she owned.
In a Form EN1032 signed February 26, 2018, appellant responded that she had been
unemployed for all periods during the prior 15 months. She marked “X” next to the question of
whether she had worked for an employer or been self-employed during the previous 15-month
period.
After the OIG’s office had contacted appellant, and OWCP advised that she had failed to
adequately complete the February 26, 2018 Form EN1032, she submitted a Form EN1032 signed
on April 5, 2018. Appellant indicated that she had been self-employed from “February through
April” at Joy2Sew. She related that it was contract work performed by her children. Appellant
did not provide her earnings, but instead indicated that pay depended on the job.
The OIG began investigating appellant in March 2018. An investigative report from the
OIG dated April 29, 2020 indicated that she had a Facebook page for her business, Joy2Sew, with
posts on the site from March 2, 2017 to January 24, 2018. On July 12, 2018 two agents posing as
customers spoke with appellant. She informed them that, during prom season of the prior year, or
2017, she had performed alterations to 52 dresses one week and 35 dresses another week. The
OIG submitted an IRS Form 1099-MISC showing that she had earnings of $4,115.00 for 2017. A
ledger showing earnings from Joy2Sew from 2017 also support that she earned $4,115.00 and
listed work performed from January 20 through May 26, 2017.
Appellant can be subject to the forfeiture provision of section 8106(c) only if she
knowingly failed to report earnings or employment. OWCP has the burden of proof to establish
that a claimant did, either with knowledge, consciously, willfully, or intentionally, fail to report
earnings from employment.11 The Board finds that appellant’s filing of tax returns advising the
IRS of income generated by her business is persuasive evidence that she knew that she had income
from employment and also the amount of the income, which she failed to disclose on the EN1032
form. Her signing of a strongly worded certification clause on the EN1032 forms demonstrates
that she was aware of the materiality of her failure to report her employment activity.12 Therefore,
appellant knowingly failed to comply with the reporting requirements.13
As she failed to disclose her earnings on the February 26, 2018 Form EN1032, appellant
forfeited entitlement to compensation for the 15-month period covered by the form. She further
failed to fully disclose her earnings and employment activity on a subsequent Form EN1032 dated
April 4, 2018. If a Form EN1032 is improperly completed, resulting in a finding of forfeiture, the
period of the forfeiture is the entire 15-month period covered by the form in question.14 The Board,

11

See S.M., Docket No. 16-1612 (issued April 11, 2018).

12

C.W., Docket No. 18-1557 (issued June 25, 2019); M.O., Docket No. 18-0686 (issued January 25, 2019).

13

M.O., id.; I.S., Docket No. 17-0897 (issued April 9, 2018).

14

See J.C., Docket No. 16-1058 (issued July 10, 2017); R.B., Docket No. 15-1946 (issued September 2, 2016).

5

thus, finds that she knowingly failed to report employment activity and forfeited her right to
compensation for the period November 26, 2016 to February 26, 2018.15
On appeal counsel argues that OWCP should have reduced appellant’s wage-loss
compensation based on her actual earnings rather than finding that she forfeited her entitlement to
compensation. As noted above, however, she failed to fully disclose her employment activities
and earnings during the period of November 26, 2016 to February 26, 2018. Consequently,
OWCP properly found that appellant forfeited her right to compensation.
CONCLUSION
The Board finds that OWCP properly determined that appellant forfeited her right to
compensation for the period November 26, 2016 to February 26, 2018, pursuant 5 U.S.C.
§ 8106(b)(2) of FECA, because she knowingly failed to report her employment activities and
earnings.
ORDER
IT IS HEREBY ORDERED THAT the June 10, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 9, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

Id.

6

